MEMORANDUM OPINION



No. 04-09-00276-CV

IN RE TEXAS MUTUAL INSURANCE COMPANY

Original Mandamus Proceeding (1)
 
PER CURIAM
 
Sitting:	Karen Angelini, Justice
		Phylis J. Speedlin, Justice
		Steven C. Hilbig, Justice
 
Delivered and Filed:   July 15, 2009	

PETITION FOR WRIT OF MANDAMUS DENIED
	On May 14, 2009, relator Texas Mutual Insurance Company filed a petition for writ of
mandamus, complaining of the trial court's January 12, 2009 order denying relator's plea to the
jurisdiction.  To be entitled to mandamus relief, a relator must show the trial court clearly abused its
discretion and the relator has no adequate remedy at law.  In re Prudential Ins. Co. of Am., 148
S.W.3d 124, 135 (Tex. 2004); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992).  The court
has considered relator's petition and real party in interest's response, and is of the opinion that relator
is not entitled to the relief sought because it has an adequate remedy by appeal.  See In re Entergy
Corp., 142 S.W.3d 316, 320 (Tex. 2004) (orig. proceeding) (holding that subject to certain
exceptions, generally mandamus does not lie to correct an incidental trial court ruling, such as a plea
to the jurisdiction, when there is a remedy by appeal); Bell Helicopter Textron, Inc. v. Walker, 787
S.W.2d 954, 955 (Tex. 1990) (holding that generally a trial court's ruling on a plea to the jurisdiction
is not subject to review by mandamus because an adequate remedy by appeal often exists).  We are
constrained to follow these precedents.  Accordingly, relator's petition for writ of mandamus is
denied.  Tex. R. App. P. 52.8(a).  
							PER CURIAM

1.   This proceeding arises out of Cause No. 2007-CI-01191, styled Martin Luna v. Tex. Mutual Ins. Co.,
pending in the 150th Judicial District Court, Bexar County, Texas, the Honorable Janet Littlejohn presiding.  However,
the order complained of was signed by the Honorable Peter Sakai, the presiding judge of the 225th Judicial District
Court, Bexar County, Texas.